PROSPECTUS May 1, 2012 CLASS A SHARES Ticker:VEEEX A separate series of the World Funds, Inc. 8730 Stony Point Parkway, Suite 205 Richmond, Virginia23235 The Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense TABLE OF CONTENTS Fund Summary1 Fund Summary 1 Investment Objective 1 Fees and Expenses 1 Principal Investment Strategies 2 Principal Risks 2 Performance Information 3 Investment Adviser and Sub-Adviser 5 Portfolio Manager 5 Purchase and Sale of Fund Shares 5 Tax Information 5 Payments to Broker-Dealers andOther Financial Intermediaries 5 Additional Information AboutFund Investments 6 Additional Information About Risk 7 Portfolio Holdings Disclosure 8 The Investment Adviser and Sub-Adviser 9 The Portfolio Manager 9 How To Buy Shares 10 How To Sell Shares 11 Dividends, Distributions and Taxes 13 Net Asset Value 14 Fair Value Pricing 14 Frequent Trading 15 General Information 16 Distribution Arrangements 18 Financial Highlights 22 For More InformationAbout the Fund
